Title: James Lovell to Abigail Adams, 16 July 1779
From: Lovell, James
To: Adams, Abigail




Philadelphia
July 16th. 1779


March 6 1779. “Our friend my late Colleague means to embark soon and from him you will learn the State of our Affairs here. Mr. Izard and myself would have accompanyed him had not our Commissions prevented us.”

My dear Madam

The above is an Extract from a Letter of Ar. Lee to Mr. S. Adams and tho Mr. Lee writes afterwards on April 6th. yet it was a very short Letter of Information concerning the Enemys Plan against Connecticutt just as they have lately proceeded. He says not a Syllable therein about Mr. Adams; but it is currently reported here that he was at a Port of Embarkation before the Vessel now here left France. I suspect he is on board the Alliance Frigate; perhaps while I am writing he is embracing you. If not, you may find by a confidential Moment or two with his worthy Namesake in Boston the probable Cause of his not waiting for some special Direction from hence. Staying or Returning, I am sure he has done right; he has acted like a Man of Judgement, Probity and Spirit: Therefore it is that I express no Surprize at the written Intelligence or the Report.
I refer you to Mr. S. A——for the Communications which should make your Bosom easy if it is capable of suspecting my Mr. Adams of Rashness. I will not without absolute Necessity risque to the Accidents of Carriage on the Road, at this Time, all that I could say about the probable Causes of this unexpected Return: The Knowledge of your being in any Pain about it, after having seen the Gentleman to whom I have referred you, will constitute such Necessity. For, be assured, the Sacrifices you have made to the public Good and the Manner in which you have made them have given you a despotic Command over my Affections. And, here, by way of Attonement for the Voice I have once given against your private and personal Felicity, I do soberly promise that, unless there is a great Change for the better in the Manners of America, I will not speedily exert myself in any way for the self same Purpose, but leave Portia in the full Enjoyment of Days twenty-five hours long.

Very platonically to be sure but, very, very affectionately your humb. Servt.,
JL

 
3 Ship Captains say Genl. Lincoln gained a Battle on the 20th. of June in a fair Field, each side quitting their Lines. The devilish Lies before were told by a Mate. The odds of Title is not all. Capt. Sergeant of Cape Ann who left Carolina the 23d. told the Story in the Teeth of the Delegates of his own State in their Parlour.
Perhaps I may get some particulars from Col. Laurens late President who, I hear, has examined the Gentlemen.

JL

 
I broke the Seal to warn you against the News. Col. Laurens told me a very fine Story which he believed from“the very ingenious Manner in which it was detailed to him.” An Express varies it by Letter so far as that our Men attacked the Enemy’s Lines and were obliged to retreat which they did by order and in the best Manner. Things are not in bad Train however. The Writer tells that both Cannon and Musquetry were heard at the Time of his Writing so that the latter Part of the Story may turn out something like Truth, the Power of our Gallies being equal to the Work they meant to do at Stono Bridge.
